Per Curiam.

This is an action in habeas corpus originating in this court.
In 1958, petitioner was convicted of burglary in the night season and sentenced for a term of one-to-fifteen years. In 1959, while on parole, he was convicted of grand larceny and sentenced for a term of one-to-seven years. In February 1970, he was found guilty of prison rioting and sentenced for a term of five-to-thirty years.
Petitioner contends that he is illegally detained because his sentence has expired. Petitioner’s 1958 conviction, which ordinarily would expire in 1973, will not expire until 1975 because of time lost as a parole violator. After that, he has his prison riot term to serve. His maximum sentence has not expired.
Petitioner is being held pursuant to a conviction by a court of competent jurisdiction on a sentence which has not yet expired. He is not entitled to release.

Petitioner remanded to custody.

O’Neill, C. J., Leach, Schneider, Herbert, Duncan, Corrigan and Stern, JJ., concur.
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.